Ford, Judge:
The appeal for reappraisement listed above was originally submitted on an oral stipulation and decided in Sage Manufacturing Co. v. United States, 43 Cust. Ct. 522, Reap. Dec. 9530. A motion for rehearing was granted in Reap. Dec. 9548 to correct an error in the facts of the stipulation and the appeal was resubmitted, with the consent of the defendant, upon certain facts.
The involved merchandise consists of “Spun Eayon Girls’ Cabana Sets” imported from Japan. It was stipulated by and between counsel for the respective parties that the market value or price of the merchandise at the time of exportation, at which such merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including all costs and charges specified in section 402(d) of the Tariff Act of 1930, was $3.10 per dozen sets, FOB Kobe. It was further stipulated and agreed that no higher foreign value existed for such or similar merchandise at the time of exportation.
*586Upon tbe agreed facts of record, I find and bold the export value, as that value is defined in section 402(d) of tbe Tariff Act of 1930, to be tbe proper basis of value of tbe merchandise in question, and that such statutory value is $3.10 per dozen sets, FOB Kobe.
Judgment will be rendered accordingly.